ORDER

PER CURIAM:
AND NOW, this 5th day of August, 1998, John Michael Panara having been disbarred from the practice of law in the State of New York by Order dated March 18, 1998, of the Supreme Court of the State of New York, Appellate Division, Fourth Judicial Department; the said John Michael Panara having been directed on June 2, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that John Michael Panara is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.